Citation Nr: 0935384	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-09 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for hypertensive 
cardiovascular disease.  

2.  Entitlement to service connection for pulmonary 
tuberculosis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

Please note this appeal has been advanced on the docket of 
the Board of Veterans' Appeals (Board) pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The Veteran served with the Recognized Guerillas and the 
Regular Philippine Army from November 1942 to March 1946.  

This matter comes to the Board on appeal from a March 2006 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, the Republic of the 
Philippines.  


FINDINGS OF FACT

1.  There is no competent evidence of that hypertensive 
cardiovascular disease, first diagnosed many years after 
service, had its onset in service or is causally related to 
service.  

2.  There is no competent evidence that pulmonary 
tuberculosis, first diagnosed many years after service, had 
its onset in service or is causally related to service.  


CONCLUSIONS OF LAW

1.  Service connection for hypertensive cardiovascular 
disease is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

2.  Service connection for pulmonary tuberculosis is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify and assist

Under 38 U.S.C.A. § 5103 (West 2002 & Supp. 2009) and 
38 C.F.R. § 3.159 (2008), VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  These notice 
requirements apply to all five elements of a service 
connection claim:  Veteran status; existence of a disability; 
a connection between the Veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In this case, in a letter dated in January 2006, the RO 
explained to the Veteran that to establish entitlement to 
service-connected compensation benefits, the evidence must 
show three things, (1) an injury in service, a disease that 
began in or was made worse in service, or an event in service 
causing injury or disease; (2) a current physical or mental 
disability shown by medical evidence; and (3) a relationship 
between his current disability and an injury, disease, or 
event in service.  The RO explained that medical records or 
medical opinions are required to establish this relationship.  
The RO went on the explain that under certain circumstances 
VA may conclude that certain current disabilities were caused 
by service, even if there is no specific evidence proving 
this in a particular claim.  The RO explained that the cause 
of a disability is presumed for Veterans who have certain 
chronic disease that become evident within a specific period 
of time after discharge from service.  

In the January 2006 letter, the RO outlined what evidence VA 
would obtain and what information and evidence the Veteran 
should provide.  The RO specifically requested that the 
Veteran provide any evidence in his possession that pertained 
to his claims and requested that he send any medical reports 
he had.  The RO requested that he identify the dates and 
places of treatment at VA facilities and that he provide 
release authorization for private doctors and/or hospitals 
concerning treatment he had received.  

In a March 2006 letter to the Veteran, the RO discussed the 
assignment of disability ratings and effective dates and 
explained that depending on the disability involved, it would 
assign a rating from 0 percent to as much as 100 percent and 
that VA uses a schedule for evaluating disabilities that is 
published as title 38 Code of Federal Regulations, Part 4.  
The RO explained that in determining the disability rating it 
considered evidence of the nature and symptoms of the 
condition, severity and duration of the symptoms, and impact 
of the condition and its symptoms on employment.  The RO told 
the Veteran that if he had any information or evidence that 
he had not previously told VA about or had not submitted, and 
that information or evidence concerned the level of his 
disability, he should submit it or tell VA about it.  

In the March 2006 letter, the RO stated that examples of 
evidence the Veteran should identify included:  information 
about on-going treatment records, including VA or other 
federal treatment records he had not previously told VA 
about; recent Social Security Administration determination; 
statement from employers as to job performance, lost time, or 
other information regarding how his condition affects his 
ability to work; or statements discussing his disability 
symptoms from people who have witnessed how they affect him.  
The RO reiterated that it would get any federal records he 
told VA about and that while he was responsible for getting 
any private records he identified, the RO would try to help 
him if he requested the RO to do so.  In the same letter, the 
RO described the kind of evidence considered in determining 
an effective date and provided examples of the evidence the 
Veteran should identify or provide.  

In view of the foregoing, the Board finds that the Veteran 
was effectively informed to submit all relevant evidence in 
his possession and that he received notice of the evidence 
needed to substantiate his service connection claims, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

As to VA's duty to assist, the Veteran's service records are 
in the claims file, and these include physical examination 
reports dated in April 1945 and March 1946, along with an 
Affidavit for Philippine Army Personnel dated in 
January 1946.  The Veteran has not indicated that he has 
received VA medical treatment for his claimed disabilities, 
and he has submitted private medical records in conjunction 
with his claims.  He has not indicated that he has or knows 
of additional evidence pertaining to his claims.  The Veteran 
has not requested a hearing related to his appeal.  

Assistance to be provided by VA includes providing a medical 
examination or obtaining a medical opinion if such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  An 
examination or opinion shall be treated as being necessary to 
make a decision on the claim if the evidence of record, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant), contains 
competent evidence that the Veteran has a disability, or 
persistent recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
Veteran's active service or a service-connected disability; 
but does not contain sufficient medical evidence for VA to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(d).  

In this case, the Veteran has not contended, nor does the 
evidence show, the presence of his claimed disabilities in 
service or for many years thereafter, and he has not 
presented or identified any competent evidence that indicates 
that either of his claimed disabilities is in any way related 
to service or to a service-connected disability.  Regarding 
this latter point the Board notes that there is a low 
threshold for finding that evidence suggestive of a medical 
nexus is present.  See McClendon v. Nicholson, 20 Vet. App. 
79 (2006).  In this case, in the absence of any evidence 
other than the Veteran's uncorroborated assertions, the Board 
finds no duty to obtain a VA examination or medical opinion 
under 38 C.F.R. § 3.159.  Id.; see also Wells v. Principi, 
326 1381 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 
512 (2004).  

Based on the foregoing, the Board finds that the VA fulfilled 
its duties to notify and to assist the Veteran relative to 
the claims decided here, and thus, no additional assistance 
or notification is required.  The Veteran has suffered no 
prejudice that would warrant a remand, and his procedural 
rights have not been abridged.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

Legal criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
incurrence of certain chronic diseases, including 
hypertensive cardiovascular disease, will be presumed if 
manifest to a degree of 10 percent or more within one year of 
separation from active service, and service incurrence of 
tuberculosis may be presumed if active tuberculosis is 
manifest to a degree of 10 percent or more within three years 
of separation from active service.  38 U.S.C.A. §§ 1101(3), 
1112(a); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  
The Veteran is entitled to the benefit of the doubt when 
there is an approximate balance of positive and negative 
evidence.  See 38 C.F.R. § 3.102.  When the Veteran seeks 
benefits and the evidence is in relative equipoise, the 
Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Background and analysis

Review of the evidence in its entirety shows that it does not 
support the Veteran's claim for service connection for 
hypertensive cardiovascular disease or his claim for service 
connection for pulmonary tuberculosis.  Records from the 
Veteran's time in service include no mention of 
cardiovascular problems, findings related to hypertension, or 
respiratory problems.  At a physical examination in 
April 1945, the Veteran's blood pressure was 110/70, and the 
examiner evaluated the Veteran's cardiovascular system as 
normal.  At that examination, the examiner evaluated the 
Veteran's lungs as normal.  In the Affidavit of Philippine 
Army Personnel dated tin January 1946, the Veteran did not 
report any illness during USAFFE or guerrilla service.  The 
report of the Veteran's service separation examination, 
conducted in March 1946, shows the Veteran's blood pressure 
was 114/74.  The examiner evaluated the Veteran's 
cardiovascular system as normal.  In addition, the examiner 
evaluated the Veteran's lungs as normal and stated that a 
chest X-ray was normal.  Based on this, the Board finds no 
evidence of hypertensive cardiovascular disease or pulmonary 
tuberculosis in service.  

The earliest post-service medical evidence is the report of a 
VA examination conducted in December 1972.  At that 
examination, the Veteran's blood pressure was 140/90.  The 
physician said the heart sounds were fairly strong and 
regular.  There were no thrills or murmurs.  On examination 
of the respiratory system, the physician said breath sounds 
were clear, and there were no rales or wheezes.  Vocal 
resonance and percussion were within normal limits, and there 
was neither cough nor expectoration.  Chest X-rays showed 
slight fibrotic densities in the right apex and first 
anterior interspace as well as in the left first anterior 
ineterspace.  The radiologist said the rest of the lung 
fields appeared otherwise clear.  The heart, bony thorax, as 
well as the diaphragm showed no abnormality.  The 
radiologist's impression was probably pulmonary tuberculosis, 
minimal, bilateral, stability undetermined.  

In addition, a VA medical certificate shows that in 
March 1973, the Veteran was seen with complaints of a low-
grade fever for two days with scantily productive cough.  
Chest X-ray at that time reportedly showed bilateral 
increased in hilar densities with lower root engorgement of 
catarrhalic congestive nature.  There was a 15-milimeter 
rounded density at the anterior end of the right first rib, 
which the examiner said was of tuberculosis etiology.  The 
assessment was pulmonary tuberculosis, minimal, activity 
unknown.  

Office notes from an unidentified private physician cover the 
period from January 2000 to November 2002.  In January 2000, 
the Veteran complained of a paroxysmal cough for the past 
week.  In an office note dated in January 2000, the examiner 
said a chest X-ray was negative for pulmonary tuberculosis 
and positive for phlegm.  The Veteran received continuing 
treatment for his cough and the record includes multiple 
blood pressure readings, but no comment concerning 
hypertensive cardiovascular disease.  The reported findings 
from a chest X-ray study done at Don Valerio Palmares Sr. 
Memorial District Hospital in November 2002 included 
infiltrates at the right infraclavicular area while the rest 
of the lungs were clear.  The impression was Koch's, minimal, 
right.  

In a medical certificate dated in September 2005, Louie S. 
Tirador, M.D., stated he is the attending physician of the 
Veteran who is diagnosed as having hypertensive 
cardiovascular disease and pulmonary tuberculosis.  

As outlined above, it is not until many years after service 
that there is medical evidence of either hypertensive 
cardiovascular disease or pulmonary tuberculosis and this is 
far beyond the one-year presumptive period for hypertensive 
cardiovascular disease and the three-year presumptive period 
for pulmonary tuberculosis, precluding the award of service 
connection on a presumptive basis.  Further, the absence of 
any treatment records or diagnosis relating to any 
hypertensive cardiovascular disease or pulmonary tuberculosis 
for decades after service is significant evidence against the 
claims.  The United States Court of Appeals for the Federal 
Circuit has determined that a significant lapse in time 
between service and evidence of post-service medical 
treatment may be considered as part of the analysis of a 
service connection claim.  See generally Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  

As to the question of whether the Veteran's current 
hypertensive cardiovascular disease or pulmonary tuberculosis 
began in service or are otherwise related to service, this 
requires competent evidence as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  

In this case, the Veteran has not submitted or identified any 
evidence that indicates either of his claimed disabilities 
had its onset in service or is causally related to service.  
There is no medical evidence to show that the Veteran had any 
relevant injury or disease during service or for decades 
thereafter, and the medical evidence that is of record does 
not suggest that the Veteran's hypertensive cardiovascular 
disease or pulmonary tuberculosis is linked to any remote 
incident or finding recorded during service.  

The only evidence in favor of the claim is the Veteran's 
implicit opinion that hypertensive cardiovascular disease and 
pulmonary tuberculosis originated in service or are causally 
related to service.  The Veteran does not contend, nor does 
the evidence show, that he has medical education, training, 
or experience, and his opinion that his current hypertensive 
cardiovascular disease and pulmonary tuberculosis are 
causally related to the conditions of service or injury in 
service is therefore entitled to no weight of probative 
value.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see 
also 38 C.F.R. § 3.159 (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  

In view of the foregoing, the Board finds there is no 
competent evidence that hypertensive cardiovascular disease, 
first diagnosed many years after service, had its onset in 
service or is causally related to service.  Similarly, the 
Board finds there is no competent evidence that pulmonary 
tuberculosis, first diagnosed many years after service, had 
its onset in service or is causally related to service.  As 
the preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for application, and 
service connection for hypertensive cardiovascular disease 
and pulmonary tuberculosis must be denied. 38 U.S.C.A. 
§ 5107(b); see also generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  


ORDER

Service connection for hypertensive cardiovascular disease is 
denied.  

Service connection for pulmonary tuberculosis is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


